MEMORANDUM **
Carlos Antonio Campana Vallejos and Natalie Anna Acapari, husband and wife, natives and citizens of Peru, petition pro se for review of the Board of Immigration Appeals’ (“BIA”) order summarily affirming an Immigration Judge’s (“IJ”) denial of their application for asylum and withholding of removal. We have jurisdiction pursuant to 8 U.S.C. § 1252.
The IJ denied relief because petitioners suffered no past persecution and feared only general conditions of civil strife and insecurity if returned to Peru. Because substantial evidence supports the IJ’s determination, we deny the petition for review. See Ochave v. INS, 254 F.3d 859, 865 (9th Cir.2001) (“Asylum generally is not available to victims of civil strife, unless they are singled out on account of a protected ground.”).
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.